EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 17-20. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2021/0350995) discloses an x-ray tube (fig. 7), comprising: an anode assembly (UK/AN) and a cathode assembly (fig. 2, with KK, claim 13), wherein the cathode assembly includes one or more elements that include an internal porous section (pars. 47-48) which controls a flow of heat within the cathode assembly during operation of the x-ray tube.
However, the prior art fails to disclose or fairly suggest an x-ray tube, including a cathode cup assembly that includes at least a cup plate with a cup section, a ceramic plate, and an emitter weld pad for securing one or more emitters to the cathode assembly, in combination with all of the other recitations in the claim. 

Regarding claim 11 and its dependent claim(s), if any, the prior art (e.g., US 2014/0010354) discloses a cathode cup assembly (200) for an x-ray tube (title), comprising: one or more emitters (55); an emitter (55) weld (par. 32) surface (208,210); an insulating plate (206); a base (81), the insulating plate (206) positioned between the emitter weld surface (208,210) and the base (81).  
However, the prior art fails to disclose or fairly suggest a cathode cup assembly for an x-ray tube, including: where the cup section extends through an orifice of the ceramic plate; and wherein at least a portion of the cup section and at least a portion of the emitter weld pad each include an internal porous section for thermal management of the cathode cup assembly, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884